UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1259



KARIMA LOTFY MIKHAIL; MAKRAM FAWZY GERGES;
MICHAIL FAWZY,

                                                            Petitioners,

          versus


ALBERTO R. GONZALES,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-196-270; A97-196-271; A97-196-272)


Submitted:   August 29, 2005                 Decided:   November 1, 2005


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Frank, Newark, New Jersey, for Petitioner. Paul J. McNulty,
United States Attorney, Kent P. Porter, Assistant United States
Attorney, OFFICE OF THE U.S. ATTORNEY, Norfolk, Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Karima Lotfy Mikhail, a native and citizen of Egypt,

petitions for review of an order of the Board of Immigration

Appeals   adopting   and   affirming   the   Immigration    Judge’s   order

denying her applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).            Mikhail

contends that the Board and Immigration Judge erred in finding her

ineligible for withholding of removal and relief pursuant to CAT.

           “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”     Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

To qualify for protection under the Convention Against Torture, a

petitioner bears the burden of demonstrating that “it is more

likely than not that he or she would be tortured if removed to the

proposed country of removal.”      8 C.F.R. § 1208.16(c)(2) (2005).

Having conducted our review, we conclude that substantial evidence

supports the finding that Mikhail failed to meet these standards.

           We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           PETITION DENIED



                                 - 2 -